Citation Nr: 1213086	
Decision Date: 04/10/12    Archive Date: 04/19/12

DOCKET NO.  07-18 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to February 1982.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2005 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO denied reopening of a previously denied claim for service connection for paranoid schizophrenia. In December 2008, the Board granted reopening of that claim, and remanded the issue of service connection on its merits to the RO for the development of additional evidence. In December 2010, the Board again remanded the claim, this time to the RO via the VA Appeal Management Center (AMC), for the development of additional evidence. The Board is satisfied that there has been substantial compliance with the remand directives. The Board will proceed with review. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran also previously had a pending appeal for service connection for a headache disability. In a February 2012 rating decision, the AMC granted service connection for chronic headaches. That service connection issue therefore is no longer before the Board on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. During service, the Veteran had tension headaches, but no manifestations of serious or chronic mental or emotional dysfunction.

2. A chronic psychiatric disability, to include schizophrenia, did not become manifest until more than a year after separation from service, and no such disability is otherwise related to service.



CONCLUSION OF LAW

A psychiatric disability, including schizophrenia, was not incurred or aggravated in service, and may not be presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

The RO provided the Veteran with VCAA notice in letters issued in May 2005, August 2005, and March 2007. Those letters advised the Veteran what information and evidence was needed to substantiate his claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. The March 2007 letter advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates. The case was last adjudicated in February 2012.

VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, records from the United States Social Security Administration (SSA), and the reports of VA examinations. In addition, the Board's 2008 and 2010 remand directives have been accomplished. Additional medical records and the Veteran's service personnel records were obtained. Additional VA examinations were performed.  The Board is satisfied that there has been substantial compliance with the remand directives, such that the Board may proceed with review of the case. See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claim on the merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Service Connection for a Psychiatric Disorder

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Where a Veteran served for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and schizophrenia becomes manifest to a degree of 10 percent within one year of date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).
	
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Background

The Veteran contends that his chronic psychiatric disability began during service.
As noted above, VA has established service connection for the Veteran's chronic headaches.

During service, in April 1981, the Veteran was seen at an outpatient clinic reporting a one week history of continuous headache. He indicated that he had gone through lot of pressure and changes in recent months. The treating clinician observed that the Veteran appeared well. The clinician's impression was tension headache. The clinician prescribed Fiorinal. The Veteran's service treatment records do not contain any other references to headaches or to mental or emotional complaints or symptoms. The records do not contain a report of any service separation examination.

The Veteran's service personnel records reflect that he trained and served as an x-ray specialist, and that he received promotions in rank. In 1981, the Veteran's wife began to receive mental health treatment, including inpatient treatment for serious symptoms. The service department denied the Veteran's request for reassignment to the geographic area where his wife and child lived. The Veteran requested a hardship discharge, which was granted effective in February 1982. The character of his service was honorable. The Veteran had reserve service from the remainder of 1982 until he was discharged from that service in 1986. When he missed reserve duties a few months after separation from active service, he explained that he had relocated his family, and was not financially able to report for the reserve duties.

In August 1989, the Veteran had six days of substance abuse treatment at a state facility. He reported a two year history of cocaine and crack use, and present heavy alcohol consumption. A clinician provided diagnoses of alcohol dependence and cocaine dependence. 

In June 1991, the Veteran had mental health treatment at a state facility. It was noted that he had completed a several day detoxification program in 1988, and that he was in private mental health treatment earlier in 1991, to address paranoia and auditory hallucinations. In June 1991, the Veteran again sought substance abuse treatment. He reported a history of drinking since age 16, heavy drinking in the most recent months, and daily crack or cocaine use in the most recent two weeks. A treating physician commented that the Veteran's hallucinations and paranoia did not appear to be related to drug use, and that there was some suggestion of secondary gain, as the Veteran was applying for disability for mental problems. In early August 1991, the Veteran was seen, in a somewhat disoriented state, seeking help with medication. He reported having been released from a hospital four weeks earlier, and being disoriented and hearing voices since that time. In late August 1991, the Veteran again sought medication from the state facility. He reported trouble sleeping.

In mental health treatment in June 1993, the Veteran stated that his mental illness began three or four years earlier, when he began to hear voices. In treatment in July 1993, it was noted that auditory hallucinations dated back to 1989.

In 1994, the United States Social Security Administration found that the Veteran had been disabled since May 1993, with a primary diagnosis of paranoid schizophrenia and other psychotic disorders.

State mental health treatment records from December 1994 contain the history that the Veteran had been diagnosed as schizophrenic since his first psychotic break in 1989. It was reported that the Veteran worked as a teacher/parent assistant in a school system until he became ill in 1989. In the 1994 treatment, the Veteran reported poor sleep, diminished appetite, and anxiety. He denied delusions, hallucinations, and paranoid ideation, but admitted some feelings of suspicion of others. Clinicians adjusted the Veteran's medications.

The Veteran filed his first claim for VA service-connected disability compensation in January 1995. He sought service connection and compensation for a nerve condition, which he indicated had begun in 1981.

The claims file contains records of ongoing state mental health treatment from 1994 to 2000. Treatment notes continued to reflect diagnoses of schizophrenia, and use of and sometimes dependence on alcohol and cocaine. There are some reports of use of marijuana and heroin. The notes reflect a history of substance abuse and other mental health treatment since 1989. Notes from June 1998 reflect the Veteran history of alcohol and marijuana use from age 15, and cocaine use from age 27. Notes from February 2000 reflect the Veteran's statement that his problems began in connection with his military service. He indicated that while he was in service his wife developed a mental illness, they had a baby to care for, and he began to experience headaches.

In a December 2000 statement, the Veteran asserted that the headaches treated during his service were a symptom of his schizophrenia.

The claims file contains records of private mental health treatment in 2003 and 2004, and VA treatment from 2004 to 2011 for physical and mental conditions. The private clinician's diagnosis was schizophrenia. VA clinicians' mental condition diagnoses included psychotic disorder, depression, history of polysubstance abuse, personality disorder, and anxiety disorder. In VA mental health treatment in October 2004, the Veteran reported that he began drinking at age 14 and increased over the years. He related very heavy consumption of alcohol for about 20 years ending in about 1996. He stated that his cocaine use started in about 1988. He reported that he began having headaches during military service, and that a military physician treated him with Xanax for headaches, stress, and anxiety attacks. He reported continuing post-service mental health treatment for paranoia and hearing voices. He stated that he usually did not hear voices when he was not abusing substances. In July 2005, the Veteran stated that he reluctantly left service to help his wife when she was having a mental breakdown, and that he wound up drinking and drugging to handle his pain at the whole situation at the time.

In April 2005, private physician P. M. M., Jr., M.D., wrote that he remembered treating the Veteran for headaches in about 1982 to 1984, although his practice had discarded records that old. In a statement received in June 2005, the Veteran's wife reported that the Veteran experienced stress headaches while he was in the Army. She stated that in 1983 and 1984 he also received treatment from Dr. P. M. M. for headaches. In August 2006, Dr. P. M. M. reported having reviewed a 1981 service record of treatment of the Veteran for headaches. Dr. P. M. M. opined that the 1981 headache was the same type of headache for which Dr. P. M. M. treated the Veteran in about 1982 to 1984.

In VA mental health treatment in October 2005, the Veteran reported a history of headaches, stress, and anxiety since his separation from the military in 1982.

In August 2006, B. T. S., M.D., wrote that he had reviewed the record of the Veteran's April 1981 service treatment for headaches. Dr. S. provided the opinion that the Veteran's 1981 headaches could be related to his problems with anxiety and stress at that time. VA treatment notes reflect that Dr. S. saw the Veteran in mental health treatment in 2004 through 2006. In August 2006 VA treatment notes, Dr. S. noted that the Veteran had asked him for the opinion. Dr. S. recounted explaining to the Veteran that he was not prepared to make a statement that the Veteran's current mental problems are due to the headaches the Veteran had in service. In VA treatment notes dated in November 2006, Dr. S. reported having reviewed the Veteran's history. Dr. S. stated the opinion that the Veteran's psychotic episodes were likely substance induced.

In July 2007, the Veteran submitted a letter purportedly from a VA psychiatrist, J. F. J., M.D., who saw the Veteran in 2007 and 2008. In the letter, Dr. J. provided the opinion that the Veteran had suffered from schizophrenia since his military service, and that the schizophrenia became worse after discharge. The letter contains several examples of incorrect grammar, misspelling, and awkward phrasing. Those elements in the letter raise a serious question as to whether the letter was actually written and signed by the named psychiatrist.

The Veteran had a VA psychiatric examination in June 2009. The examining psychiatrist, M. V. M., M.D., reported having reviewed the Veteran's claims file. Dr. M. V. M. listed diagnoses of paranoid schizophrenia, generalized anxiety disorder, cocaine abuse in remission, and alcohol abuse in remission. Dr. M. V. M. provided the opinion that the onset of the Veteran's schizophrenic symptoms did not seem to have occurred during his military service. Dr. M. V. M. observed that the Veteran's compassionate discharge was due to the illness of the Veteran's wife, not to any illness of the Veteran himself. Dr. M. V. M. noted that the Veteran did report stress and headaches during service, "but the connection between such symptoms and a diagnosis of schizophrenia cannot be made without resorting to mere speculation." 

The Veteran had another VA mental disorders examination in March 2011. The examining psychologist, M. M. M., Ph.D., reported having reviewed the Veteran's claims file. The Veteran reported that he felt anxiety while he was in service. He asserted that the anxiety led to headaches, and noted that he had treatment for headaches during and soon after service. He expressed the belief that he was misdiagnosed for many years. Dr. M. M. M. reviewed the Veteran's history and current symptoms, and listed a diagnosis of paranoid schizophrenia. Dr. M. M. M. provided the opinion that it is less likely than not that the Veteran's paranoid schizophrenia was caused by military service, was aggravated by that service, or was evident within one or two years after service.

Analysis

The Veteran essentially contends that his stress-related headaches during service were a manifestation of problems that eventually were diagnosed as mental illness, including schizophrenia. The Veteran's service records show that he had problems in his family, feelings of stress, and headaches. Those records do not show impairment of performance of his duties, and do not show symptoms of serious, chronic, or recurring mental, emotional, or behavioral dysfunction. The earliest post-service mental treatment for which records are present was in 1989. For years after 1989 that treatment was described as his earliest mental treatment. The Veteran's recent accounts of the history differ from more recent accounts. The earlier accounts, which were given closer to the events, are more likely to constitute accurate recollections than are the different accounts provided many years after the events. The veteran is certainly competent to relate that he experienced headaches and other symptoms while on active duty (service connection has been granted for headaches). As a layperson, however, he is not competent to provide an opinion as to whether such headaches or other symptoms he experienced during that time represented early manifestations of his current psychiatric disorder, schizophrenia. Dr. M. V. M. and Dr. M. M. M. each opined against likelihood of a connection between stress and headaches in service and the serious mental illness, including schizophrenia, that was evidenced by auditory hallucinations in 1989. Accordingly, the Board finds that the preponderance of the evidence is against service connection for the Veteran's mental illness.


ORDER

Entitlement to service connection for a psychiatric disability, including schizophrenia, is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


